[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                              No. 08-15862                        JUNE 8, 2009
                          Non-Argument Calendar                 THOMAS K. KAHN
                        ________________________                    CLERK


                          Agency No. A097-661-323

BASHKIM BEQIRI,

                                                                       Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                        ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                                (June 8, 2009)

Before MARCUS, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

     Bashkim Beqiri, an ethnic Albanian and citizen of Macedonia, seeks review

of the Board of Immigration Appeals’s (“BIA”) decision adopting and affirming

the Immigration Judge’s (“IJ”) order denying his application for asylum,
withholding of removal, and relief under the United Nations Convention Against

Torture and Other Cruel, Inhumane, or Degrading Treatment or Punishment

(“CAT”). On appeal, Beqiri argues that the IJ erred in denying his application for

relief because: (1) substantial evidence did not support the IJ’s adverse credibility

finding; (2) Beqiri established a well-founded fear of future persecution based on

his status as an ethnic Albanian; and (3) the IJ improperly failed to recognize

Beqiri’s legitimate CAT relief claim. After careful review, we deny the petition.

      We review the BIA’s decision, except to the extent that it expressly adopts

the opinion of the IJ. Savoury v. U.S. Att’y Gen., 449 F.3d 1307, 1312 (11th Cir.

2006). To the extent that the BIA adopts the IJ’s reasoning, we review the IJ’s

reasoning as well. Id. Where, as here, the BIA expressly adopts and affirms the

IJ’s decision, and makes a few additions, we review the IJ’s decision as

supplemented by the BIA. Id.

      We review de novo the IJ’s legal determinations. See Yang v. U.S. Att’y

Gen., 418 F.3d 1198, 1201 (11th Cir. 2005). The IJ’s factual determinations are

reviewed under the substantial evidence test, and we must affirm the IJ’s decision

if it is “supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Al Najjar v. Ashcroft, 257 F.3d 1262, 1283-84 (11th Cir.

2001) (quotations omitted).    Under the substantial evidence test, the record is

reviewed in the light most favorable to the IJ’s decision and we will draw all
                                          2
reasonable inferences in favor of that decision. Sanchez Jimenez v. U.S. Att’y

Gen., 492 F.3d 1223, 1230 (11th Cir. 2007). We cannot engage in fact-finding,

consider evidence not presented to the IJ, or re-weigh the evidence that was before

the IJ. Al Najjar, 257 F.3d at 1278. “To reverse the IJ’s fact findings, we must

find that the record not only supports reversal, but compels it.” Mendoza v. U.S.

Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003). In addition, we review the IJ’s

credibility determinations under the substantial evidence test. D-Muhumed v. U.S.

Att’y Gen., 388 F.3d 814, 818 (11th Cir. 2004). The IJ must make an explicit

credibility determination, which will be viewed as conclusive unless a reasonable

factfinder would be compelled to conclude to the contrary.          Yang, 418 F.3d

at 1201.

      First, we do not agree with Beqiri that the IJ’s adverse credibility finding

was not supported by substantial evidence. “Once an adverse credibility finding is

made, the burden is on the applicant alien to show that the . . . credibility decision

was not supported by specific, cogent reasons or was not based on substantial

evidence.”   Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1287 (11th Cir. 2005)

(quotations omitted). “An IJ’s denial of asylum relief . . . can be supported solely

by an adverse credibility determination, especially if the alien fails to produce

corroborating evidence.” Chen v. U.S. Att’y Gen., 463 F.3d 1228, 1231 (11th Cir.

2006). Still, if the applicant provides corroborating evidence, the IJ must consider
                                          3
that evidence, and not rely solely on the adverse credibility finding in denying

relief. See Forgue, 401 F.3d at 1287.

       An adverse credibility finding may be based on inconsistencies between an

alien’s application, testimony, and documentary evidence. D-Muhumed, 388 F.3d

at 819. In addition, an applicant’s failure to mention relevant facts prior to his

asylum hearing, such as his omission of those facts from his application, may

support an adverse credibility finding.          See Forgue, 401 F.3d at 1287.            An

applicant’s provision of “tenable” explanations for aspects of his claim that the IJ

found incredible does not compel the reversal of the IJ’s credibility finding,

especially in the absence of corroborating evidence. See Chen, 463 F.3d at 1233.

       As the record here shows, the IJ cited several specific inconsistencies and

omissions in the record involving an alleged protest that Beqiri attended in

Macedonia, a police detention and beating that allegedly followed, and a

subsequent visit to his home by police -- all events that were central to his

application. Beqiri also failed to mention any past persecution or fear of future

persecution at his initial airport interview upon entering the United States, and he

offered different accounts of his level of education. Thus, the record does not

compel reversal of the adverse credibility finding.1

       1
         Because Beqiri filed his asylum application prior to May 11, 2005, the statutory
amendments made by the REAL ID Act of 2005 (“REAL ID Act”) regarding adverse credibility
determinations do not apply to this case. See 8 U.S.C. § 1158(b)(1)(B)(iii) (as amended by the
                                               4
       We likewise are unpersuaded by Beqiri’s claim that he established a well-

founded fear of future persecution. An alien may establish eligibility for asylum

by demonstrating: (1) past persecution on account of “race, religion, nationality,

membership in a particular social group, or political opinion”; or (2) a

“well-founded fear” that one of these statutorily listed factors will cause such

future persecution. 8 C.F.R. § 208.13(a), (b); Al Najjar, 257 F.3d at 1287.

“Demonstrating such a connection requires the alien to present specific, detailed

facts showing a good reason to fear that he or she will be singled out for

persecution on account of” a statutory factor.                Al Najjar, 257 F.3d at 1287

(quotations omitted) (emphasis in original). The burden is on the alien to establish

asylum eligibility. Id. at 1284. Although the IJ is required to consider all of the

evidence submitted by the applicant, she is not required to discuss every piece of

evidence presented before her. Tan v. U.S. Att’y Gen., 446 F.3d 1369, 1376 (11th

Cir. 2006).

       “In determining whether an alien has suffered past persecution, the IJ must

consider the cumulative effects of the incidents.” Delgado v. U.S. Att’y Gen., 487

F.3d 855, 861 (11th Cir. 2007). Although the Immigration and Nationality Act



REAL ID Act § 101(a)(3)). On a related point, we decline to consider the question, not yet addressed
by this Court in a published opinion, whether inconsistencies supporting an adverse credibility
finding must go to the “heart of the claim” in a pre-Real ID Act case because the inconsistencies at
issue in the instant case directly related to Beqiri’s persecution claim.
                                                    5
(“INA”) and regulations do not define “persecution,” we have indicated that

“persecution is an extreme concept, requiring more than a few isolated incidents of

verbal harassment or intimidation, and that mere harassment does not amount to

persecution.” Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1231 (11th Cir. 2005)

(quotations and brackets omitted).      In general, minor physical abuse and brief

detentions do not amount to persecution. See Djonda v. U.S. Att’y Gen., 514 F.3d

1168, 1174 (11th Cir. 2008) (holding that alien who was detained for 36 hours and

beaten by police, resulting in multiple scratches and bruises according to medical

records, did not suffer persecution).

      An applicant who establishes past persecution is presumed to have a well-

founded fear of future persecution. 8 C.F.R. § 208.13(b)(1). However, without

regard to past persecution, an applicant may establish a “well-founded fear” of

future persecution by demonstrating that her fear of future persecution is

“subjectively genuine and objectively reasonable.” Al Najjar, 257 F.3d at 1289;

see also 8 C.F.R. § 208.13(b)(2). The subjective component of the well-founded

fear determination relates to the credibility of the applicant, whereas the objective

component assesses the probability of future persecution. See Al Najjar, 257 F.3d

at 1289.

      In order to establish his eligibility for withholding of removal under CAT,

an applicant must show that it is more likely than not that he would be tortured if
                                          6
returned to the proposed country of removal. Reyes-Sanchez v. U.S. Att’y Gen.,

369 F.3d 1239, 1242 (11th Cir. 2004).          CAT relief depends only on objective

evidence that torture is more likely than not, see Cadet v. Bulger, 377 F.3d 1173,

1180 (11th Cir. 2004), and that standard is higher than the standard for asylum, see

Zheng v. U.S. Att’y Gen., 451 F.3d 1287, 1292 (11th Cir. 2006). The CAT defines

torture as:

       any act by which severe pain or suffering, whether physical or mental,
       is intentionally inflicted on a person for such purposes as obtaining
       from him or her or a third person information or a confession,
       punishing him or her for an act he or she or a third person has
       committed or is suspected of having committed, or intimidating or
       coercing him or her or a third person, or for any reason based on
       discrimination of any kind, when such pain or suffering is inflicted by
       or at the instigation of or with the consent or acquiescence of a public
       official or other person acting in an official capacity.

See 8 C.F.R. § 208.18(a)(1).      Similarly, because the standard for establishing

eligibility for asylum is less stringent than the standard for withholding of removal,

an alien’s withholding of removal claim also must fail if his asylum claim fails on

the merits. See Zheng, 451 F.3d at 1292.

       On the record here, substantial evidence supported the IJ’s denial of Beqiri’s

application for asylum, withholding of removal, and CAT relief.         As an initial

matter, the record shows that in denying Beqiri’s application, the IJ considered all

of the evidence presented by him and properly recognized his CAT relief claim.

The IJ noted that she considered all of the evidence and she specifically referenced
                                           7
much of this evidence, such as the expert testimony and report, the Country

Reports, and the letters from Beqiri’s sister and a fellow protestor. The IJ was not

required to specifically discuss all of the evidence, Tan, 446 F.3d at 1376, and any

claim concerning the IJ’s weighing of the evidence is outside the scope of our

review. See Al Najjar, 257 F.3d at 1278.

       Next, to the extent that Beqiri has preserved a past persecution claim, it is

foreclosed by the adverse credibility finding, the lack of specific corroborating

evidence, and the lack of any credible claim of problems in Macedonia that rose to

the extreme level of persecution. See Chen, 463 F.3d at 1231. The only specific

piece of evidence corroborating Beqiri’s story of persecution by the police was a

letter from a fellow protestor, but that letter did not mention the purpose of the

protest, stated that the protest occurred on a different date than Beqiri claimed, and

did not indicate that the police still were looking for him. As a result, the adverse

credibility finding, the letter and the general background evidence do not compel

the conclusion that past persecution occurred.2

       2
           Beqiri also made vague claims of persecution regarding health care, employment, and
education. Although evidence showed that ethnic Albanians are disadvantaged in these areas, there
was no indication that these disadvantage rose to the “extreme” level of persecution. See Sepulveda,
401 F.3d at 1231. Moreover, aside from being forced to pay for private health care because his
girlfriend did not have insurance, Beqiri could not recount any specific problems his girlfriend had
obtaining health care. Also, evidence showed that Beqiri had worked odd jobs setting tile, and he
did not mention any specific incident where he was denied employment based on his ethnicity.
Finally, evidence showed that Beqiri attended high school and technical school and he did not
recount any specific educational opportunities that he sought that were denied to him based on his
ethnicity. Thus, evidence does not compel the conclusion that the problems Beqiri faced in the areas
                                                   8
       In addition, Beqiri’s claim of a subjective fear of future persecution was

undermined by the adverse credibility finding, and outside evidence did not

compel the conclusion that a fear of future persecution or torture was objectively

reasonable.    Although an expert testified that Beqiri might be detained and

questioned upon his return to Macedonia, and there was a possibility of harm by

the police, that conclusion was based, in part, on the assumption that Beqiri had

previously been detained by the police, which the IJ found not credible.

Furthermore, as the IJ noted, the mere detention and questioning of Beqiri upon

returning to Macedonia would not rise to the level of persecution. See Djonda, 514

F.3d at 1174. Because the evidence does not compel the conclusion that Beqiri

suffered past persecution or had a well-founded fear of future persecution, the IJ

did not err in finding him ineligible for asylum. Accordingly, IJ’s denial of his

withholding of removal claim also was proper. See Zheng, 451 F.3d at 1292.

       Finally, the IJ did not err in rejecting Beqiri’s CAT relief claim. That claim,

along with his fear of future persecution claim, rested upon the assumption that the

police would torture him when he returned to Macedonia. However, as discussed

above, the evidence did not compel the conclusion that his fear of torture was

reasonable, much less than such torture was more likely than not to occur. See id.



of health care, employment, and education, on account of his ethnicity, rose to the level of
persecution.
                                            9
      Therefore, the IJ properly denied Beqiri’s asylum, withholding of removal,

and CAT relief claims, and we deny his petition for review.

      DENIED.




                                        10